813 F.2d 1227Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Margaret L.S. GORDON, Plaintiff-Appellant,v.Thalhimers WESTMORELAND, Defendant-Appellee.
No. 86-2620.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 28, 1987.Decided March 9, 1987.

Before SPROUSE, CHAPMAN and WILKINS, Circuit Judges.
Margaret L.S. Gordon, appellant pro se.
William F. Etherington, Christian, Barton, Epps, Brent & Chappell, and David A. Maddux, Sheppard, Mullin, Richter & Hampton, for appellee.
PER CURIAM:


1
Margaret S. Gordon brought suit under 42 U.S.C. Sec.Sec. 2000e et sea. alleging that her former employer discriminated against her on the basis of her religion and terminated her in retaliation for her having filed a charge with the Equal Employment Opportunity Commission.  The district court entered judgment against Gordon on February 6, 1986, and on February 25 granted her a thirty-day extension of time to file an appeal pursuant to Fed.  R.  App.  P. 4(a)(5).  Gordon did not file an appeal within the extension period.  Instead, on September 22, 1986, she filed a new motion for an extension of time.  The district court denied the motion, and Gordon noted this appeal.


2
We dismiss.  Gordon was required to note her appeal within the thirty-day extension period.  This she failed to do.  Therefore, we are without jurisdiction to consider her appeal.


3
As to the district court's refusal to grant Gordon's September 22 motion for an extension of time, we find no error.  Once the sixty-day period under Fed.  R. App.  P. 4(a)(1) and (a)(5) has expired, the district court may not grant a further extension of time.  See Hensley v. Chesapeake & Ohio Rv. Co., 651 F.2d 226, 228 (4th Cir. 1981).


4
We dispense with oral argument because the dispositive issues recently have been decided authoritatively, and dismiss the appeal.


5
DISMISSED.